Citation Nr: 0305016	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-45 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

[The issues of service connection for a sinus disorder, a 
back disorder, a bilateral hand and foot disorder (to include 
difficulties in walking), and a bilateral armpit disorder, 
and service connection for hemorrhoids on de novo review will 
be addressed in a later Board decision.]


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. H.C.
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision by 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

[The Board is undertaking additional development on the 
issues of entitlement to service connection for a sinus 
disorder, a back disorder, a bilateral hand and foot disorder 
(to include difficulties in walking), and a bilateral armpit 
disorder, and service connection for hemorrhoids on de novo 
review pursuant to the provisions of 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.]


FINDINGS OF FACT

1.  In an April 1976 rating decision service connection was 
denied for hemorrhoids on the basis that evidence submitted 
did not show the disorder was incurred in or aggravated by 
active service; the veteran was notified, and did not perfect 
an appeal, of that decision.  

2.  Competent evidence added to the record since the April 
1976 decision tends to show that the veteran's hemorrhoids 
are due to his service-connected irritable bowel syndrome; 
this evidence bears directly and substantially upon the 
matter at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for hemorrhoids may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  However, that provision applies only 
to claims to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in March 2002 the RO notified the 
veteran and his accredited representative of the VCAA and of 
the evidence necessary to substantiate his claim with 
identification of the parties responsible for obtaining 
pertinent evidence.  As the veteran has been kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify provisions of the VCAA are fulfilled.  The 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 
New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In an April 1976 rating decision VA, in part, denied the 
veteran's claim for service connection for hemorrhoids.  He 
did not appeal that determination and it has become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2002).  

The evidence of record in April 1976 included service medical 
records that were negative for complaint, treatment, or 
diagnosis for hemorrhoids.  Private medical reports dated in 
December 1973 and June 1974 included diagnoses of hemorrhoids 
without opinion as to etiology.  The April 1976 rating 
decision denied service connection for a hemorrhoids on the 
basis that evidence submitted did not show the disorder was 
incurred in or aggravated by active service.

Evidence submitted since the April 1976 rating decision 
includes the veteran's statements that he has been treated 
for hemorrhoids since active service.  The evidence also 
includes private medical opinions dated in October 2002 to 
the effect that the veteran's hemorrhoids are due to his 
irritable bowel syndrome, a service-connected disability.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As these reports 
include findings of hemorrhoids related to a service-
connected disability which were not of record at the time of 
the last final decision, the Board finds the recently 
submitted evidence is "new and material" and the claim must 
be reopened.


ORDER

The appeal to reopen a claim of service connection for 
hemorrhoids is granted.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

